Citation Nr: 1228881	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to service connection for peripheral vascular disease (PVD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran had active service from July 1970 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence.   

In July 2005, the Veteran presented testimony relevant to his appeal at a hearing before the undersigned Veterans Law Judge, which was held at the local RO.  A transcript of the hearing is associated with the record.  

This case was previously remanded in November 2006, January 2010, and March 2011 for further evidentiary development and is now ready for disposition.  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's current ED was caused or aggravated by his service-connected diabetes mellitus and/or hypertension.  

2.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from PVD.  His reported symptomatology has been attributed to his service-connected peripheral neuropathy of the lower extremities.    





CONCLUSIONS OF LAW

1.  ED was not caused or aggravated by service-connected diabetes mellitus type II or hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).

2.  PVD was not caused or aggravated by service-connected diabetes mellitus type II or hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be granted for disability which is proximately due to or aggravated by service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case appears to predate the regulatory change.  Consequently, the Board will apply the prior version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Combat veterans are entitled to have their statements as to injuries sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  That law does not by itself, however, establish a basis for the grant of service connection.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability or whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996). 

The Board notes that the Veteran is in receipt of the Combat Action Ribbon (CAR) and has combat service.  However, he does not allege that he suffered injury during combat that resulted in his claimed disabilities.  Instead, he has asserted that they are secondary to his service-connected diabetes mellitus and/or hypertension.  Thus, the presumption afforded combat veterans does not apply in this case.  

ED

The Veteran seeks entitlement to service connection for erectile dysfunction, on the bases that it is secondary to his service-connected diabetes mellitus II and/or hypertension.  He advances no other theory for entitlement, nor is any other theory reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (stating that VA has a duty to develop and adjudicate a claim only as to those theories of entitlement raised by the Veteran or reasonably raised by the record, but does not have a duty to develop and adjudicate a claim as to every possible or conceivable theory of entitlement).

The Board notes that there is medical evidence showing that the Veteran currently suffers from ED.  The August 2003, May 2009, and March 2011 VA medical examiners each noted impressions and/or assessments of ED in their examination reports.  

However, a preponderance of the evidence weighs against finding that the Veteran's current ED is related to his service-connected diabetes mellitus or service-connected hypertension, as he contends.  

Indeed, pursuant to the March 2011 Board remand, the Veteran was afforded with a medical examination later that month.  In an April 2012 addendum report, the examiner recounted the Veteran's medical history as relevant to his claimed ED and ultimately concluded that the Veteran's ED was not caused or aggravated by his diabetes mellitus or hypertension.  In support of the conclusion, she wrote that the Veteran's ED began suddenly in 2000 and noted that ED secondary to such disabilities does not suddenly occur but gradually manifests over a period of years.  She also noted the list of medications that the Veteran took for diabetes and hypertension do not cause erectile dysfunction.  She additionally wrote that several other medical providers had come to the same conclusion.  She further commented that the Veteran's erectile dysfunction, which was suddenly 100% dysfunctional on January 1, 2000, showed no further aggravation as the years progressed after 2003 when diabetes mellitus and hypertension were first diagnosed.  

The Board notes that the VA medical examiner based her conclusion on review of the record, as well as interview and examination of the Veteran.  She also provided adequate rationale for her conclusion.  For these reasons, the Board affords her opinion great probative value.  

The Board recognizes that the Veteran told the May 2009 VA medical examiner that his symptoms of ED began in 2003, which was around the time of his diagnosis of diabetes mellitus.  He is competent to report the onset of his claimed disorder.  However, he has provided inconsistent statements in this regard.  He told the August 2003 and March 2011 VA medical examiners that his ED began in 2000.  The May 2009 VA medical examiner also noted that the Veteran had presented a revisionist history at that examination because he had previously reported that ED had its onset in 2000.  Due to the inconsistent statements provided by the Veteran, his assertion that ED had its onset approximately at the same time as being diagnosed with diabetes mellitus and/or hypertension is not of high probative value.     

Thus, in summary, while there is ample evidence of current ED, the competent and probative medical opinion evidence shows no relationship between the Veteran's ED and his service-connected diabetes or hypertension, on either a causation or aggravation basis.  Furthermore, the Veteran lacks the medical expertise to render a competent medical opinion regarding such matters, and his assertions of a correlation between the onset of ED and the diagnoses of diabetes and hypertension, are not deemed credible in light of the inconsistencies shown in the record.  

Therefore, for the foregoing reasons, we find that the preponderance of the evidence weighs against the Veteran's claim, and service connection for ED is not warranted.  

PVD

The Veteran also seeks entitlement to service connection for PVD, on the bases that it is secondary to his service-connected diabetes mellitus and/or hypertension.  See Robinson, supra.  However, the preponderance of the evidence weighs against finding that the Veteran currently suffers from the disability.  

In this regard, the Board notes that the Veteran underwent a medical examination in connection with his claim in May 2009.  At that time, he told the May 2009 VA medical examiner that he did not notice having any problems with his legs until 2003.  The examiner summarized the Veteran's medical history and specifically noted that an April 2007 peripheral vascular study showed essentially normal ankle-brachial indexes and, consequently, he had not been given the diagnosis of peripheral artery disease (PAD).  The examiner then considered the Veteran's complaints involving his legs but ultimately attributed them to the diagnosis of peripheral neuropathy of the lower extremities.  The examiner specifically found that the Veteran had no PVD, with the notation that his ABI's (i.e., ankle brachial indexes) were normal.  

There is no indication that the May 2009 medical examination and/or medical opinion was/were inadequate.  The examiner's conclusions were adequately informed by review of the relevant medical history as documented in the record, to include the April 2007 results of the peripheral vascular diagnostic study showing a normal examination, as well as interview and physical examination of the Veteran.  For these reasons, the Board affords the findings and medical opinion articulated in the May 2009 medical examination report to be of great probative value in resolving the medical question of whether the Veteran currently suffers from PVD.

The Board recognizes that the record contains earlier assessments of PVD made by medical professionals, such as the August 2003 VA medical examiner and the Veteran's treating podiatrist in April 2007, during the course of this appeal.  However, those examiners did not have adequate data on which to base their conclusions because they made their assessments without the benefit of the April 2007 peripheral vascular diagnostic study results, which are conclusive.  Conversely, the May 2009 VA medical examiner considered the results of the April 2007 peripheral vascular diagnostic study, which showed a normal examination.  Therefore, the Board affords the May 2009 medical examiner's opinion that the Veteran does not suffer from PVD far greater probative value than the earlier assessments of PVD.  As those assessments were not based on adequate data, they are afforded no probative value.  Furthermore, the Board observes that medical evidence subsequent to the April 2007 study is devoid of any findings of PVD.           

Moreover, it is notable that service connection for peripheral neuropathy of the lower extremities was established in a July 2009 rating decision based on the findings of the May 2009 medical examiner.  Thus, the Veteran's reported symptomatology is already contemplated in the separate 10 percent disability ratings assigned for peripheral neuropathy of the left and right lower extremities.  See 38 C.F.R. § 4.14.  There is simply no separate disability.       

Although the Veteran has asserted that he currently suffers from PVD, the Veteran, as a layperson, is not competent to diagnose his claimed disability in this particular case.  While he is competent to report a contemporary medical diagnosis, the diagnoses of PVD made by medical professionals were not based on adequate data and are afforded no probative value.  For these reasons, the Veteran's assertion that he has PVD is also afforded no probative medical value.  The Board affords the VA medical opinion far more probative value than the Veteran's unsupported lay assertion.  

Thus, for the foregoing reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits.  Indeed, he is not shown to currently suffer from PVD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for PVD.

In reaching the above conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


   
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

Prior to the initial denial of the claims, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf in June 2003 and January 2004 notice letters.  

In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorders, to include on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further advised the Veteran on the elements of disability rating and effective date in the January 2004 letter, which sufficiently satisfied Dingess notice requirements.  Also, additional notice was provided to the Veteran in March 2006, which was followed by readjudication of the claims.      

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the SOCs, and the SSOCs issued during the course of this appeal, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In regard to VA's statutory duty to assist in claims development, the Board notes that the Veteran's STRs are included in the claims folder.  Further, post-service treatment records adequately identified as relevant to the claims have been submitted or otherwise obtained, to the extent possible, and are associated with the record.  There are no additional pertinent records found in the Veteran's electronic file through Virtual VA.    

Additionally, the Board notes that the Veteran was afforded with medical examinations in connection with his claims.  The medical examiners considered the Veteran's relevant medical history as documented in the record, and interviewed and examined the Veteran.  The examination reports collectively include all relevant findings needed for a fair adjudication of the claims.  For these reasons and for reasons discussed above, the Board finds the collective examination reports to be adequate.    

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board further finds that there has been compliance with the prior remands with respect to the claims adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

ORDER

Entitlement to service connection for ED is denied.  

Entitlement to service connection for PVD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


